DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Corkery et al. (US 2018/0300606) (hereafter Corkery).
Regarding claim 13, Corkery discloses a computing system comprising:
 a memory configured to store at least one program (see, Fig. 8); and a processor configured to process an arithmetic operation of a neural network on a feature map comprising a plurality of pixels by executing the at least one program (see, Fig. 3A, neurons, 105F, paragraphs [0049]- [0053], DNN module, 105, [0054], The DNN module 105 supports three main data types: weights; input data/feature maps; and activation data. Input data/feature maps and activation data are, in most cases, two names for the same data with the distinction that when referring to an output of a layer the term activation data is used. When referring to the input of a layer the term input data/feature map is used, these activation data are interpreted as the feature maps);
 wherein the processor is further configured to compress the feature map by generating bitmap data comprising location information of a non-zero pixel having a non-zero data value among the plurality of pixels (see, Fig. 2B, output from the activated data which are uncompressed data, 202 are provided to the compression unit, 200 to generate the compressed data, 204 with the mask data, 208 and data, 210, paragraphs[0072] The compression unit 200 sets each bit in the mask portion 208 of the compressed output chunk 204 to a logical zero where a corresponding byte in the uncompressed chunk of data 202 is a zero byte. The compression unit 200 also sets each bit in the mask portion 208 of the compressed output chunk 204 to a logical one, where a corresponding byte in the uncompressed chunk of data 202 is a non-zero byte. In this manner, the mask portion 208 of the compressed output chunk 204 encodes the presence and location of the zero and non-zero bytes in the uncompressed chunk of data 202, [0073] The compression unit 200 generates the data portion 210 of the compressed output chunk 204 by determining the number of non-zero bytes in the uncompressed chunk of data 202. The compression unit 200 then determines, based on the number of non-zero bytes in the uncompressed chunk of data 202 and the number of bytes available in the data portion 210 of the compressed output chunk 204, the number of bits in the data portion 210 of the compressed output chunk 204 that are available to store each non-zero byte of the uncompressed chunk of data 202. For example, if the data portion 210 of the compressed chunk of data 204 is 24 bytes wide (i.e. 192 bits) and there are 47 non-zero bytes in the uncompressed chunk of data 202, four bits are available in the data portion 210 to store each non-zero byte from the uncompressed chunk of data 202).

 	Regarding claim 14, Corkery further discloses the computing system of claim 13, wherein the memory is further configured to store compressed data generated based on the compression of the feature map (see, Fig. 2A, storage, 206 stores the activation data (compressed), 204).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corkerky et al. (US 2018/0300606) (hereafter Corkery) in view of Li et al. (US 2020/0280717) (hereafter Li).
 	Regarding claim 1, Corkery discloses a neural network device comprising: at least one processor configured to implement: an arithmetic circuit configured to generate third data comprising a plurality of pixels based on a neural network configured to perform an arithmetic operation on first data and second data (see, Fig. 3A, neurons, 105F, paragraphs [0049]- [0053], DNN module, 105, [0054], The DNN module 105 supports three main data types: weights; input data/feature maps; and activation data. Input data/feature maps and activation data are, in most cases, two names for the same data with the distinction that when referring to an output of a layer the term activation data is used. When referring to the input of a layer the term input data/feature map is used, these activation data are interpreted as the feature maps); and a compressor configured to generate compressed data by compressing the third data (see, fig. 2A, output from the neurons, 105F to the compression unit, 200 compresses the uncompressed data, [0068] The compression unit 200 can receive an uncompressed chunk of activation data 202 generated by one or more of the neurons 105F. The uncompressed chunk of data 202 includes a fixed number of bytes, such as 64 bytes, in some embodiments. [0069] The compression unit 200 can compress the uncompressed chunk of data 202 to generate a compressed chunk of activation data 204. The compressed chunk of activation data 204 can then be stored in memory 206), wherein the compressor is further configured to generate, as the compressed data, bitmap data comprising location information about a non-zero pixel having a non-zero data value among the plurality of pixels compression unit 200 also sets each bit in the mask portion 208 of the compressed output chunk 204 to a logical one, where a corresponding byte in the uncompressed chunk of data 202 is a non-zero byte. In this manner, the mask portion 208 of the compressed output chunk 204 encodes the presence and location of the zero and non-zero bytes in the uncompressed chunk of data 202, [0073] The compression unit 200 generates the data portion 210 of the compressed output chunk 204 by determining the number of non-zero bytes in the uncompressed chunk of data 202. The compression unit 200 then determines, based on the number of non-zero bytes in the uncompressed chunk of data 202 and the number of bytes available in the data portion 210 of the compressed output chunk 204, the number of bits in the data portion 210 of the compressed output chunk 204 that are available to store each non-zero byte of the uncompressed chunk of data 202. For example, if the data portion 210 of the compressed chunk of data 204 is 24 bytes wide (i.e. 192 bits) and there are 47 non-zero bytes in the uncompressed chunk of data 202, four bits are available in the data portion 210 to store each non-zero byte from the uncompressed chunk of data 202). But, Corkery does not explicitly disclose quadtree structure. However, in same field of endeavor, Li teaches in Figs. 6 and 7, quadtree representation, [0062] and [0063], video coding can include compressing the information included in an original, or input, frame by omitting some of the information in the original frame from a corresponding encoded frame. For example, coding can include reducing spectral redundancy, reducing spatial redundancy, reducing temporal redundancy, or a combination thereof, paragraph [0071]- [0075] discloses quad-tree coding data processing. Paragraph [0074] teaches the quad-tree data for the quadtree 704 can be represented by the binary data of “10100,” where each bit represents a node of the quadtree 704. The binary data indicates the partitioning of the block 700 to the encoder and decoder. The encoder can encode the binary data in a compressed bitstream, such as the compressed bitstream 420 of FIG. 4, in a case where the encoder needs to communicate the binary data to a decoder, such as the decoder 500 of FIG. 5. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Li with the Corkery, as a whole, so as to use quad tree structure for the compression of the bit stream, the motivation is to extract the useful details without reducing the quality. 
Regarding claim 2, the combined teachings further discloses the neural network device wherein the third data comprises a plurality of cells, each of the plurality of cells comprising n x n pixels, where n is a natural number (Corkery, paragraphs [0049]- [0053], DNN module, 105, [0054], The DNN module 105 supports three main data types: weights; input data/feature maps; and activation data. Li, Figs. 6 and 7 shows the 32x32 or 16x16 pixel blocks, [106], feature maps, [0107], paragraph [0033] In addition to using appropriate training data and inputs to the machine-learning model, the architecture of the machine-learning model can also be critical to the performance and/or prediction capability of the model. The models described herein comprise convolution layers of a CNN with filter designs that respect boundaries for recursive partitioning. That is, when analyzing an image region, such as for determining a quad-tree partitioning, the features extracted (e.g., calculated, inferred, etc.) for the image region are confined to the image region itself, and not for other image regions. Further, the models described herein allow the models to have a small size (i.e., those with a reduced number of parameters as compared to models using fully connected layers). The inference accuracy for mode decision in video encoding can be significantly improved while reducing the computational complexity).
 	Regarding claim 3, the combined teachings further discloses the neural network device wherein the bitmap data indicates the location about the non-zero cell by repetitively indicating the location about the non-zero cell on a plurality of division planes for at least a portion of the third data (Corkery, paragraph [0078] As discussed above, the compression unit 200 can generate a mask portion 208 that encodes the presence and location of the zero and non-zero bytes in the uncompressed chunk of activation data 202. In this example, for instance, bits zero, one and 63 of the mask portions 208 have been set to logical zeros to indicate the presence of zero bytes in the corresponding locations in the uncompressed chunk of activation data 202. Similarly, bits two, three, and 62 of the mask portions 208 have been set to logical one to indicate that bytes two, three, and 62 of the uncompressed chunk of activation data 202 store non-zero bytes, here repetitively indicating the non-zero pixel is obvious as taught by Li), Li teaches Fig.7, quad tree structure with the partitioning, paragraph [0060], a superblock can be a basic or maximum coding unit (CU). Each superblock can include four 32×32 blocks 620. Each 32×32 block 620 can include four 16×16 blocks 630. Each 16×16 block 630 can include four 8×8 blocks 640. Each 8×8 block 640 can include four 4×4 blocks 650. Each 4×4 block 650 can include 16 pixels, which can be represented in four rows and four columns in each respective block in the Cartesian plane or matrix. The pixels can include information representing an image captured in the frame, such as luminance information, color information, and location information. learning has been done in segments or sub windows. [0033] In addition to using appropriate training data and inputs to the machine-learning model, the architecture of the machine-learning model can also be critical to the performance and/or prediction capability of the model. The models described herein comprise convolution layers of a CNN with filter designs that respect boundaries for recursive partitioning. That is, when analyzing an image region, such as for determining a quad-tree partitioning, the features extracted (e.g., calculated, inferred, etc.) for the image region are confined to the image region itself, and not for other image regions. Further, the models described herein allow the models to have a small size (i.e., those with a reduced number of parameters as compared to models using fully connected layers). The inference accuracy for mode decision in video encoding can be significantly improved while reducing the computational complexity.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Li with the Corkery, as a whole, so use the quad tree to generate the bit map data for defining location of non-zero pixels in a plurality of division or segmented planes, the motivation is to extract the useful details without reducing the quality.
 	Regarding claim 15, Corkery discloses [0073] the compression unit 200 generates the data portion 210 of the compressed output chunk 204 by determining the number of non-zero bytes in the uncompressed chunk of data 202. The compression unit 200 then determines, based on the number of non-zero bytes in the uncompressed chunk of data 202 and the number of bytes available in the data portion 210 of the compressed output chunk 204, the number of bits in the data portion 210 of the compressed output chunk 204 that are available to store each non-zero byte of the uncompressed chunk of data 202. For example, if the data portion 210 of the compressed chunk of data 204 is 24 bytes wide (i.e. 192 bits) and there are 47 non-zero bytes in the uncompressed chunk of data 202, four bits are available in the data portion 210 to store each non-zero byte from the uncompressed chunk of data 202. But, does not explicitly disclose the computing system wherein the processor is further configured to generate the bitmap data based on a quad-tree which indicates a location about the non-zero pixel by repetitively indicating the location about the non-zero pixel on a plurality of division planes for at least a portion of the feature map. However, in same field of endeavor, Li teaches in Fig. 6, the [0062] and [0063], video coding can include compressing the information included in an original, or input, frame by omitting some of the information in the original frame from a corresponding encoded frame. For example, coding can include reducing spectral redundancy, reducing spatial redundancy, reducing temporal redundancy, or a combination thereof, paragraph [0071]- [0075] discloses quad-tree coding data processing. Paragraph [0074] teaches the quad-tree data for the quadtree 704 can be represented by the binary data of “10100,” where each bit represents a node of the quadtree 704. The binary data indicates the partitioning of the block 700 to the encoder and decoder. The encoder can encode the binary data in a compressed bitstream, such as the compressed bitstream 420 of FIG. 4, in a case where the encoder needs to communicate the binary data to a decoder, such as the decoder 500 of FIG. 5. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Li with the Corkery, as a whole, so use the quad tree to generate the bit map data for defining location of non-zero pixels in a plurality of segmented or division planes, the motivation is to extract the useful details without reducing the quality.
 	Regarding claim 20, Corkery discloses a method of processing a feature map of a neural network in a computing system comprising a memory, the method comprising: generating compressed data based on location information activation data (compressed) 204 stored in storage, 206). But, Corkery does not explicitly disclose indicating this location repetitively on a division plane. However, in same field of endeavor, Li teaches in Fig. 6, the [0062] and [0063], video coding can include compressing the information included in an original, or input, frame by omitting some of the information in the original frame from a corresponding encoded frame. For example, coding can include reducing spectral redundancy, reducing spatial redundancy, reducing temporal redundancy, or a combination thereof, paragraph [0071]- [0075] discloses quad-tree coding data processing. Paragraph [0074] teaches [0074] The quad-tree data for the quadtree 704 can be represented by the binary data of “10100,” where each bit represents a node of the quadtree 704. The binary data indicates the partitioning of the block 700 to the encoder and decoder. The encoder can encode the binary data in a compressed bitstream, such as the compressed bitstream 420 of FIG. 4, in a case where the encoder needs to communicate the binary data to a decoder, such as the decoder 500 of FIG. 5.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Li with the Corkery, as a whole, so use the quad tree to generate the bit map data for defining location of non-zero pixels in a division or segmented plane, the motivation is to extract the useful details without reducing the quality.

Allowable Subject Matter
6.	Claims 4-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631